Exhibit (10)A

VALLEY NATIONAL

BENEFIT EQUALIZATION PLAN

PLAN DOCUMENT

12/19/94



--------------------------------------------------------------------------------

VALLEY NATIONAL BANCORP BENEFIT EQUALIZATION PLAN

Valley National Bancorp hereby adopts and restates the Valley National Bancorp
Benefit Equalization Plan (the “Plan”) in its entirety effective January 1,
1989. The terms of this Plan are applicable only to Participants who are in the
employ of Valley National Bancorp or Valley National Bank on or after January 1,
1989. The purpose of this Plan is to attract and retain certain key officers by
permitting them to enter into agreements with the Valley National Bancorp or
Valley National Bank which will provide for the payment of a supplemental
benefit on retirement, disability or death.

The Plan is intended to constitute an excess benefit plan under Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) with
respect to that portion of the Plan which provides benefits in excess of
Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”) and an
unfunded pension plan maintained primarily for a select group of management or
highly compensated employees with respect to all other benefits provided
hereunder. The Plan makes-up the amount of the accrued benefits which cannot be
provided under the Valley National Bank Pension Plan (the “Pension Plan”) as a
result of the limitations under Section 401(a) (17) of the Code on the amount of
compensation which can be taken into account under a qualified plan

 

–1–



--------------------------------------------------------------------------------

and the limitation under Section 415 of the Code on the amount of benefits which
can be paid from a qualified plan. The Plan also restores the amount of the
accrued benefits which would have been payable under the terms of the Pension
Plan effective December 31, 1988. The Plan is not a qualified plan under the
Code and benefits are paid directly by Valley National Bancorp or Valley
National Bank out of their general assets.

 

–2–



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 “Actuarial Equivalent” means an amount or benefit of equal value based on a
5% interest rate and the 1951 Group Annuity Table projected to 1967 with Scale
C.

1.2 “Average Annual Compensation” shall mean the Participant’s highest average
Annual Compensation averaged over the five (5) highest consecutive calendar year
with the Employer after 1965 and preceding the calendar year in which the
participant terminates his employment or the total period of service if less
than five (5) years.

1.3 “Average Social Security Limit” shall mean one-twelfth of the average annual
amount of wages covered under the Federal Insurance Contribution Act during the
period of calendar years ending with the first year preceding such date and
starting with the later of the 35th year preceding such date or the year 1959.

1.4 “Board of Directors” means the Board of Directors of Valley National
Bancorp.

1.5 “Company” means Valley National Bancorp, Valley National Bank, any
successors thereto, and any of the Companys’ subsidiaries which adopts the Plan
with the consent of the Board of Directors.

1.6 “Compensation” shall mean a Participant’s annual rate of base earnings
(excluding overtime, bonuses and any other forms of additional compensation)
paid to him for each calendar year effective as of each January 1.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors.

1.8 “Effective Date” shall mean January 1, 1989.

 

–3–



--------------------------------------------------------------------------------

1.9 “Eligible Employee” means an officer employed by the Company who is a
participant in the Pension Plan, whose Compensation exceeds the limit on
compensation under Section 401(a) (17) of the Code and who has completed ten
(10) Years of Continuous Service with the Company, excluding any past service
credit granted under the terms of the Pension Plan for employment with an entity
that was not a member of the controlled group of corporations that includes
Valley National Bancorp at the time the service was rendered.

1.10 “Normal Retirement Date” means the Normal Retirement Date as defined in the
Pension Plan.

1.11 “Participant” means an Eligible Employee who becomes a Participant pursuant
to Article II.

1.12 “Participation Agreement” means the written agreement between the Company
and the Participant setting forth certain provisions related to the Plan,
incorporating the terms and conditions of the Plan and authorizing an Eligible
Employee’s participation in the Plan.

1.13 “Pension Plan” means the Valley National Bank Pension Plan.

1.14 “Pension Plan Benefit” means the annual retirement benefit payable to or on
account of a Participant from the Pension Plan.

1.15 “Plan” means this Valley National Bancorp Benefit Equalization Plan, as set
forth herein, as amended from time to time.

1.16 “Plan Administrator” means the Valley National Bancorp or any committee
designated by the Board of Directors.

1.17 “Plan Year” means each twelve (12) consecutive month period commencing each
January 1 and ending on the following December 31.

 

–4–



--------------------------------------------------------------------------------

1.18 “Social Security” shall mean the Participant’s estimated monthly primary
insurance amount under Title II of the Social Security Act, as in effect at the
time his employment is terminated, to which the Participant would be entitled
upon proper application at age 65, assuming he continued to receive wages in all
future years at his rate of annual Compensation in the year of termination, and
irrespective of any voluntary act of the Participant which disqualifies him from
receiving such amount.

1.19 “SERP Benefit” means the annual retirement benefit payable pursuant to the
terms of this Plan.

1.20 “Years of Credited Service” means years of Credited Service as defined in
the Pension Plan.

1.21 “Years of Continuous Service” means years of Continuous Service as defined
under the Pension Plan.

1.22 Any defined term which is not set forth in Article I of this Plan, shall be
defined pursuant to the terms of the Pension Plan.

1.23 For purposes of this Plan, unless the context requires otherwise, the
masculine includes the feminine, the singular the plural, and vice-versa. Any
reference to a “Section” or “Article” shall mean the indicated section or
article of this Plan unless otherwise specified.

 

–5–



--------------------------------------------------------------------------------

ARTICLE II

Participation

Any Eligible Employee who was a Participant in this Plan on the day prior to the
date the Board of Directors adopts this restatement shall remain a Participant
herein. Each other Eligible Employee shall become a Participant on the first day
of the month following appointment to the Plan by the Compensation Committee and
execution of a Participation Agreement. The Compensation Committee shall, in its
sole and absolute discretion, select which Eligible Employees shall be appointed
as Participants. The decision of the Compensation Committee shall be conclusive
and binding on all persons. A Participant shall remain a Participant hereunder
until the later of his termination of employment with the Company or the date he
is no longer entitled to benefits under the Plan.

ARTICLE III

SERP Benefit

3.1 Amount of SERP Benefit. Each Participant who qualifies for a Normal, Early,
Disability or Deferred Pension Plan Benefit shall be entitled to a SERP Benefit
equal to (a) minus (b) as follows:

 

  (a) The sum of:

(i) .75% of the Participant’s Average Annual Compensation not in excess of his
Average Social Security Limit multiplied by his Years of Credited Service up to
40; plus

 

–6–



--------------------------------------------------------------------------------

(ii) 1.25% of the Participant’s Average Annual Compensation in excess of his
Average Social Security Limit multiplied by his Years of Credited Service up to
40, expressed as a straight life annuity with no ancillary benefits;

minus

 

  (b) the Participant’s Pension Plan Benefit expressed as a straight life
annuity with no ancillary benefits.

The amount calculated pursuant to Section 3.1(a) shall be adjusted as set forth
in the Pension Plan for any Participant who is entitled to an Early or
Disability Pension Plan Benefit and for the form of benefit selected by the
Participant under the Pension Plan.

3.2 Benefits Upon Reemployment. If a Participant is rehired after he is entitled
to a SERP Benefit his SERP Benefit shall not be paid during such period of
reemployment prior to Normal Retirement Date, but shall commence or resume not
sooner than the first day of the month following his subsequent retirement or
separation. The SERP Benefit payable after his subsequent retirement or
separation shall be the benefits earlier applicable, plus any additional
benefits computed in accordance with Section 3.1 insofar as additional
employment entitled him to additional benefits.

ARTICLE IV

Vesting

A Participant shall be fully vested in his SERP Benefit; provided, however, that
the Participant’s rights to benefits under this Plan shall be forfeited if a
Participant is discharged on account of an act of fraud, larceny,
misappropriation or embezzlement committed against the Company.

 

–7–



--------------------------------------------------------------------------------

ARTICLE V

Death Benefits

A death benefit shall be payable under this Plan if a vested Participant dies
and at such time his spouse is entitled to a Preretirement Survivor Annuity
under the Pension Plan. The death benefit payable to the Participant’s surviving
spouse shall be an annuity payable for the spouse’s life equal to 66 2/3% of the
benefit calculated pursuant to Section 3.1 hereof, adjusted for payment in the
form of a qualified joint and 2/3 survivor annuity, based on the factors used
for the Pension Plan. A death benefit payable to a surviving spouse under this
Plan will cease at the same time the survivor benefit is terminated under the
Pension Plan.

ARTICLE VI

Form of Payment

A Participant’s SERP Benefit payable under Article III of this Plan will be paid
in the same form and beginning at the same time as the Participant’s Pension
Plan Benefit under the Pension Plan. A Participant’s designation of a joint
annuitant and/or beneficiary under the Pension Plan will also apply to his SERP
Benefit.

ARTICLE VII

Administration

7.1 Plan Administrator. The Plan Administrator shall supervise the daily
management and administration of the Plan. The Plan Administrator shall serve
without compensation.

 

–8–



--------------------------------------------------------------------------------

7.2 Responsibilities and Powers of the Plan Administrator. The Plan
Administrator shall have the responsibility:

(a) To administer the Plan in accordance with the terms hereof, and to exercise
all powers specifically conferred upon the Plan Administrator hereby or
necessary to carry out the provisions thereof.

(b) To construe this Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.

(c) To keep all records relating to Participants of the Plan and such other
records as are necessary for proper operation of the Plan.

7.3 Operation of the Plan Administrator. In carrying out the Plan
Administrator’s functions hereunder:

(a) The Plan Administrator may adopt rules and regulations necessary for the
administration of the Plan and which are consistent with the provisions hereof.

(b) If the Plan Administrator is a committee, all acts and decisions of the Plan
Administrator shall be approved by a majority of the members of the committee.
All decisions shall apply uniformly to all Participants in like circumstances.
Written records shall be kept of all acts and decisions.

(c) If the Plan Administrator is a committee, the Plan Administrator may
authorize one or more of its members to act on its behalf. The Plan
Administrator may also delegate, in writing, any of its responsibilities and
powers to an individual(s) who is not a member of the committee.

(d) The Plan Administrator shall have the right to hire, at the expense of the
Company, such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable, including, but not limited to,
accountants, actuaries, consultants, counsel and such clerical assistance as is
necessary for proper discharge of its duties.

 

–9–



--------------------------------------------------------------------------------

7.4 Indemnification. In addition to any other indemnification that a fiduciary,
including but not limited to a member of the Plan Administrator or Compensation
Committee, is entitled to, the Company shall indemnify such fiduciary from all
claims for liability, loss or damage (including payment of expenses in
connection with defense against such claim) arising from any act or failure to
act which constitutes a breach of such individual’s fiduciary responsibilities
with respect to this Plan.

ARTICLE VIII

Miscellaneous

8.1 Benefits Payable by the Company. All benefits payable under this Plan
constitute an unfunded obligation of the Company. Payments shall be made, as
due, from the general funds of the Company. The Company, at its option, may
maintain one or more bookkeeping reserve accounts to reflect its obligations
under the Plan and may make such investments as it may deems desirable to assist
it in meeting with obligations. Any such investments shall be assets of the
Company subject to claims of its general creditors. No person eligible for a
benefit under this Plan shall have any right, title to interest in any such
investments.

 

–10–



--------------------------------------------------------------------------------

8.2 Amendment or Termination.

(a) The Board of Directors reserves the right to amend, modify, restate or
terminate the Plan; provided, however, that no such action by the Board of
Directors shall reduce a Participant’s SERP Benefit accrued as of the time
thereof. The provisions of this Section prohibiting an action by the Board of
Directors which would reduce a Participant’s accrued SERP Benefit cannot be
amended without the consent of all Participants (including those who have
retired). Any amendment to the Plan shall be made in writing by the Board of
Directors, with or without a meeting, or shall be made in writing by the Plan
Administrator or Compensation Plan Administrator, to the extent that Board of
Directors has specifically delegated the authority to make such amendment to the
Plan the Plan Administrator or Compensation Plan Administrator.

(b) If the plan is terminated, a determination shall be made of each
Participant’s SERP Benefit as of the Plan termination date (determined in
accordance with Section 8.2(a)). The amount of such benefits shall be payable to
the Participant at the time it would have been payable under Article VI if the
Plan had not been terminated. No interest shall be credited on a SERP Benefit.

8.3 Status of Employment. Nothing herein contained shall be construed as
conferring any rights upon any Participant or any person for a continuation of
employment, nor shall it be construed as limiting in any way the right of the
Company to discharge any Participant or to treat him without regard to the
effect which such treatment might have upon him as a Participant of the Plan.

8.4 Payments to Minors and Incompetents. If a Participant or beneficiary
entitled to receive any benefits hereunder is a minor or is deemed by the Plan
Administrator or is

 

–11–



--------------------------------------------------------------------------------

adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, they will be paid to the duly appointed guardian of such minor or
incompetent or to such other legally appointed person as the Plan Administrator
might designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.

8.5 Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

8.6 Arbitration. The parties agree that any dispute or claim arising out of or
relating to this Plan, including whether such disputes or claims are arbitrable,
will be settled by binding arbitration. The arbitration proceeding will be
conducted before a single arbitrator at a location within the State of New
Jersey convenient to the parties and under the rules of the American Arbitration
Association. The decision or award of the Arbitrator made under these rules
shall be exclusive, final and binding on both parties, their beneficiaries,
executors, administrators, successors and assigns. This arbitration procedure
may be invoked

 

–12–



--------------------------------------------------------------------------------

by written notice to the American Arbitration Association stating with
particularity the issue proposed for arbitration. A copy of that written notice
shall be served upon the other party by registered mail. In the event of a
Change in Control as defined in the Participation Agreement, this Section 8.6
will cease to apply.

8.7 Governing Law Except to the extent pre-empted by federal law, the provisions
of the Plan will be construed according to the laws of the State of New Jersey.

IN WITNESS WHEREOF, the Board of Directors has directed its duly authorized
officer to set his hand this 19th day of December     , 1994 effective as of
January 1, 1989.

 

VALLEY NATIONAL BANCORP

By:  

/s/ Robert E. McEntee

 

Robert E. McEntee

 

Chairman VNB Personnel

and Compensation

Committee of the Board

of Directors

 

–13–